Title: To Thomas Jefferson from Richard Platt, 14 December 1789
From: Platt, Richard
To: Jefferson, Thomas



Sir
New York December 14th. 1789.

Having received from my friend Major E. Haskell, your Excellency’s Certificate, of which the inclosed is a Copy, Observing with pleasure your safe arrival in Virginia, and apprehending it will be some considerable time, before your coming on to this place; I take the liberty of requesting the favor of you to transmit me the Certificates by Post, under cover either to the Chief Justice of the United States, or to the Secretary at War. I flatter myself, that my urgent Necessity for the want of the Certificates, will apologize to you, for this trouble. I have the honor to be with great respect Your Excellency’s Most Obedient, and most humble Servant,

Richd: Platt

